               Case: 3:20-cv-01019 Document #: 1 Filed: 11/07/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN


 ROBIN HUTSON,

                                  Plaintiff,                    Docket No. 3:20-cv-1019

           - against -                                          JURY TRIAL DEMANDED


 MIDWEST-SOUTHEASTERN EQUIPMENT
 DEALERS SERVICES, INC.

                                   Defendant.


                                               COMPLAINT

          Plaintiff Robin Hutson (“Hutson” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Midwest-Southeastern Equipment Dealers Services,

Inc. (“Midwest-Southeastern Equipment” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of the Charleston

Place Hotel, owned and registered by Hutson, a professional photographer. Accordingly, Hutson

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE
            Case: 3:20-cv-01019 Document #: 1 Filed: 11/07/20 Page 2 of 6




       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Wisconsin.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Hutson is a professional photographer in the business of licensing her

photographs for a fee has a usual place of business in Boston, MA.

       6.      Upon information and belief, Midwest-Southeastern Equipment is a domestic

business corporation duly organized and existing under the laws of the State of Wisconsin, with a

place of business at 5330 Wall Street, Suite 100, Madison, WI 53718. Upon information and

belief, Midwest-Southeastern Equipment is registered with the Wisconsin Department of

Corporations to do business in Wisconsin. At all times material hereto, Midwest-Southeastern

Equipment has owned and operated a website at the following URL: www.MSEDA.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Hutson photographed the Charleston Place Hotel (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Hutson is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-215-994.
              Case: 3:20-cv-01019 Document #: 1 Filed: 11/07/20 Page 3 of 6




        B.       Defendant’s Infringing Activities

        10.      Midwest-Southeastern Equipment ran the Photograph on the Website. See:

https://mseda.com/about/annual-meeting/. A screenshot of the Photograph on the Website is

attached hereto as Exhibit B.

        11.      Midwest-Southeastern Equipment did not license the Photograph from Plaintiff

for the Website, nor did Midwest-Southeastern Equipment have Plaintiff’s permission or consent

to publish the Photograph on the Website.

                             FIRST CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

        12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.      Midwest-Southeastern Equipment infringed Plaintiff’s copyright in the

Photograph by reproducing and publicly displaying the Photograph on the Website. Midwest-

Southeastern Equipment is not, and has never been, licensed or otherwise authorized to

reproduce, publically display, distribute and/or use the Photograph.

        14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.      Upon information and belief, the foregoing acts of infringement by Midwest-

Southeastern Equipment have been willful, intentional, and purposeful, in disregard of and

indifference to Plaintiff’s rights.
             Case: 3:20-cv-01019 Document #: 1 Filed: 11/07/20 Page 4 of 6




       16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       17.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.      Upon information and belief, Midwest-Southeastern Equipment intentionally and

knowingly removed copyright management information identifying Plaintiff as the photographer

of the Photograph.

       19.      The conduct of Midwest-Southeastern Equipment violates 17 U.S.C. § 1202(b).

       20.      Upon information and belief, Midwest-Southeastern Equipment’ falsification,

removal and/or alteration of the aforementioned copyright management information was made

without the knowledge or consent of Plaintiff.

       21.      Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Midwest-Southeastern Equipment

intentionally, knowingly and with the intent to induce, enable, facilitate, or conceal their

infringement of Plaintiff’s copyright in the Photograph. Midwest-Southeastern Equipment also

knew, or should have known, that such falsification, alteration and/or removal of said copyright

management information would induce, enable, facilitate, or conceal their infringement of

Plaintiff’s copyright in the Photograph.
             Case: 3:20-cv-01019 Document #: 1 Filed: 11/07/20 Page 5 of 6




       22.      As a result of the wrongful conduct of Midwest-Southeastern Equipment as

alleged herein, Plaintiff is entitled to recover from Midwest-Southeastern Equipment the

damages, that he sustained and will sustain, and any gains, profits and advantages obtained by

Midwest-Southeastern Equipment because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

       23.      Alternatively, Plaintiff may elect to recover from Midwest-Southeastern

Equipment statutory damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up

to $25,000 for each violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendant Midwest-Southeastern Equipment be adjudged to have infringed

                upon Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and

                501;

       2.       That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

                gains or advantages of any kind attributable to Defendant’s infringement of

                Plaintiff’s Photograph;

       3.       That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

                kind attributable to Defendant’s falsification, removal and/or alteration of

                copyright management information; or b) alternatively, statutory damages of at

                least $2,500 and up to $ 25,000 for each instance of false copyright management

                information and/or removal or alteration of copyright management information

                committed by Defendant pursuant to 17 U.S.C. § 1203(c);
            Case: 3:20-cv-01019 Document #: 1 Filed: 11/07/20 Page 6 of 6




       4.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       5.      That Plaintiff be awarded punitive damages for copyright infringement;

       6.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded attorney’s fees and costs;

       8.      That Plaintiff be awarded pre-judgment interest; and

       9.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 7, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Robin Hutson
